Tilson, Judge:
This appeal bas been submitted for decision upon a stipulation to the effect tbat certain items of the merchandise are the same as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, that the issue in the two cases is the same, and that the appraised value less any additions made by reason of the so-nalled Japanese consumption tax, represents the proper dutiable export value.
On the agreed facts I find and hold the proper dutiable export value of the items marked A and checked JWT on the invoices to be the value found by the appraiser, less any additions made by reason ■of the so-called Japanese consumption tax. Judgment will be rendered accordingly.